Citation Nr: 1045329	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-05 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.

2.	Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to August 1976, 
from       October 1976 to October 1980, and from July 1983 to 
July 1995.          

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying a petition to reopen a claim for service 
connection for bilateral hearing loss. 

During pendency of the appeal, in November 2010, the Veteran's 
designated representative was updated to that of the Veterans 
Service Organization (VSO) reflected above on the title page. 

The Board will reopen the claim for service connection for 
bilateral hearing loss. The underlying claim for service 
connection on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In its May 1996 rating decision, the RO denied the Veteran's 
claim for service connection for bilateral hearing loss. The 
Veteran did not commence an appeal of that decision. 

2.	Since the original RO rating decision, additional evidence has 
been received which relates to an unestablished fact necessary to 
substantiate the previously denied claim. 





CONCLUSIONS OF LAW

1.	The May 1996 RO rating decision which denied service connection 
for bilateral hearing loss became final. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2010);                 38 C.F.R. §§ 3.104(a), 
20.200, 20.201 (2010).

2.	New and material evidence has been received to reopen the 
previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)   must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) established 
additional criteria as to the content of the notice to be 
provided in connection with a petition to reopen, requiring that 
VA provide a claim-specific and comprehensive definition of "new 
and material" evidence.

The Board is granting the Veteran's petition to reopen a claim 
for service connection for bilateral hearing loss, and remanding 
the underlying claim on the merits for additional development. 
Consequently, a determination on whether           the VCAA's 
duty to notify and assist provisions were satisfied as to his 
petition to reopen is unnecessary at this point pending further 
development and the readjudication of the claim. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).            See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 
(Fed. Cir. 2007). 

Analysis

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.385, impaired hearing will be considered to 
be a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are             
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

By a May 1996 rating decision, the RO issued a denial of the 
Veteran's original claim for service connection for bilateral 
hearing loss. The basis for this decision was in the absence of 
competent medical evidence of a hearing loss disability,          
as that disabling condition is defined for VA purposes under 38 
C.F.R. § 3.385. Available evidence consisted of service treatment 
records (STRs), and a more recent VA medical examination 
indicating on audiological testing the audiometric frequencies at 
or near normal levels. At this point, there was simply no 
competent evidence of a hearing loss disability, and the RO 
denied service connection for that reason. The Veteran did not 
file a timely Notice of Disagreement (NOD) with this decision, 
and hence it became final and binding on the merits. See U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. For 
the purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Since the RO's original May 1996 decision in this case, there is 
additional evidence received that is both new and material, as it 
sufficiently establishes the presence of a current hearing loss 
disability under provisions of 38 C.F.R. § 3.385. 

In September 2005, and audiologist evaluating the Veteran post-
service at a military medical facility conducted an audiometric 
test. The results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
20
45
LEFT
25
10
5
30
65

These audiological test findings contain puretone audiometric 
thresholds that fall squarely within the ambit of the definition 
of hearing loss set forth under 38 C.F.R. § 3.385, through 
establishing hearing loss primarily at the higher audiometric 
frequencies tested. Therefore, the newly received August 2005 
evaluation report is also material to the Veteran's claim, as it 
tends to prove the unestablished element of a claimed current 
disability. 

The Board is satisfied at this stage that new and material 
evidence has been received in order to reopen the Veteran's claim 
for service connection for bilateral hearing loss. 38 C.F.R. § 
3.156(a). See Hickson v. West, 11 Vet. App. 374, 378 (1998). 
While the claim is not established in its entirety yet, the newly 
received evidence need only prove the one unestablished element 
of a current disability to qualify to reopen the claim. See Shade 
v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 
Accordingly, the matter of service connection for bilateral 
hearing loss is reopened. 

There remains for adjudication the question of whether diagnosed 
bilateral hearing loss has any etiological relationship to the 
Veteran's military service. For this reason, the Board is 
remanding the issue of service connection for bilateral hearing 
loss for the additional evidentiary development specified below. 


ORDER

As new and material evidence has been received to reopen a claim 
for service connection for bilateral hearing loss, the appeal to 
this extent is granted.
REMAND

As indicated in the reopening section above, there is already 
sufficient medical evidence of current hearing loss recognized as 
a disability for VA purposes.            Still to be resolved 
however, is whether that hearing loss is causally related to           
the Veteran's military service. In this regard, the Board is 
directing further evidentiary development before issuance of a 
final decision on this matter.

In her September 2005 correspondence, a military audiologist 
evaluating                   the Veteran post-service indicated 
findings supportive of the Veteran's claim.              In 
addition to the audiometric test results indicating current 
hearing loss,               the audiologist made several 
observations from the medical history which it was believed 
substantiated a causal connection between bilateral hearing loss, 
and military service. The audiologist recounted that on a 
November 1984 baseline audiogram in service the Veteran had shown 
moderate hearing loss at 3,000 and 4,000 Hertz (Hz) in the right 
ear, indicating a notched pattern that was associated with noise-
induced hearing loss. Meanwhile, hearing tests dated from October 
1986 and June 1995 showed relatively normal results. In the view 
of the audiologist,        the 1986 and 1995 tests were likely 
invalid; hearing acuity would not be expected to miraculously 
improve after the 1984 audiometric findings that were shown.          
The audiologist directly compared the 1984 audiogram and most 
recent 2005 study, and found evidence of the effects of military 
noise exposure weakened cochlear function. 

The Board acknowledges the preceding findings as these pertain to 
the issue of causation. Unfortunately, however, they are based 
upon an incomplete record.    The opining audiologist did not 
have the opportunity to consider the Veteran's service treatment 
records. These reflect in May 1993, February 1995 and May 1995 
additional in-service hearing tests, which again showed 
essentially normal results. The audiologist's statement without 
opportunity to review these further treatment records limits the 
probative value of the weight of her conclusion, particularly 
when the opinion is based upon outrightly discounting the impact 
of contrary medical studies. See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (a medical opinion based on an inaccurate factual 
premise is not probative). This is not to discount competent 
medical evidence that supports the Veteran's claim. The Board is 
finding only that further medical inquiry is warranted to obtain 
the best supported and clinically sound opinion. Accordingly, on 
these grounds, a VA Compensation and Pension examination by an 
audiologist is required. See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim).   
 
Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a        VA audiologist examination to 
determine the likely etiology of his 
bilateral hearing loss. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the examination. 
All indicated tests and studies should be 
performed, including audiometric testing, and 
all findings should be set forth in detail.         
The examiner should then opine as to whether                      
the Veteran's bilateral hearing loss is at 
least as likely         as not (50 percent or 
greater probability) due to an incident of 
the Veteran's military service, specifically 
to his noise exposure in conjunction with the 
operation of communications equipment. An 
opinion on the causation of hearing loss is 
requested in light of both the Veteran's 
assertions, and what the objective treatment 
history reflects from military service (i.e., 
audiograms from 1984, 1986, and 1993, 
onward). The VA examiner should also 
specifically indicate his or her 
consideration of the September 2005 statement 
from an audiologist on this matter. 

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

2.	The RO/AMC should then review the claims 
file.           If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,           11 Vet. App. 268 
(1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claim for service connection for 
bilateral hearing loss based upon all 
additional evidence received. If the benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655.
 




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


